WHATLEY, Judge.
Gary Dydek challenges the trial court’s order summarily denying his motion for jail credit filed pursuant to Florida Rule of Criminal Procedure 3.800(a). We affirm the trial court’s order but note that if Dydek has grounds to dispute the accuracy of the sheriffs jail log, he may file a timely, facially sufficient motion pursuant to Florida Rule of Criminal Procedure 3.850. See Rodriguez v. State, 788 So.2d 1108 (Fla. 2d DCA 2001).
Affirmed.
ALTENBERND, A.C.J., and NORTHCUTT, J., Concur.